Citation Nr: 0404354	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-03 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether it was clear and unmistakable error (CUE) in the 
June 21, 1985, rating decision in not adjudicating 
entitlement to service connection for a mental disorder.

2.  Entitlement to an effective date of service connection 
for schizoaffective disorder earlier than June 12, 1998, 
based on the date of the claim.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1982 to February 
1984.

This appeal is from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The RO adjudicated a claim of entitlement 
to an earlier effective date of a 100 percent disability 
rating for schizoaffective disorder based on multiple 
theories of entitlement.  The RO awarded partial relief, but 
denied the claim for clear and unmistakable error in the 
rating decision of June 21, 1985.

The RO styled the issue in this claim as whether a CUE was 
made in a June 1985 rating decision in failing to consider 
service connection for a mental disorder.  The veteran's 
claim, notice of disagreement, substantive appeal, and 
testimony before the undersigned reveal that he seeks 
entitlement to an earlier effective date for his award of 
service connection for schizoaffective disorder, and that his 
claim is based on two alternative theories.  First, that VA's 
decision of June 1985 finding he had withdrawn a claim, the 
resulting failure to adjudicate the claim, and VA's failure 
to notify him that his claim was considered withdrawn were 
CUE, and must be remedied by amending that decision to award 
service connection.  See 38 C.F.R. § 3.105(a) (2003) 
(revision of decisions).  Alternatively, the veteran alleges 
that a May 1985 claim for service connection was not 
adjudicated and thus remained pending until finally granted 
in June 1999, and the effective date must derive from the 
long pending claim.  See 38 C.F.R. § 3.400 (2003) (effective 
dates of awards).

The two theories are more accurately stated as separate 
issues because different due process, standards of proof, and 
laws and regulations apply to each issue.  The Board has 
restated the issues on appeal accordingly.

This appeal is, in part, REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

FINDINGS OF FACT

1.  A VA rating decision of June 21, 1985, adjudicated 
entitlement to service connection for two disabilities other 
than a mental disorder.

2.  VA notified the veteran by letter of June 28, 1985, of 
the June 21, 1985, rating decision and of his appellate 
rights.

3.  The veteran did not disagree with any aspect of the June 
21, 1985, rating decision.

4.  The June 21, 1985, rating decision did not adjudicate 
entitlement to service connection for a mental disorder.


CONCLUSION OF LAW

1.  A claim of entitlement to service connection for a mental 
disorder was not finally adjudicated by the June 21, 1985, 
rating decision.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. 
§ 3.160(d) (2003).

2.  The June 21, 1985, rating decision did not adjudicate 
entitlement to service connection for a mental disorder; it 
is not final and binding as to entitlement to service 
connection for a mental disorder, and relief of reversal or 
amendment for clear and unmistakable error in a June 21, 
1985, rating decision is not authorized.  38 U.S.C.A. § 501 
(West 2002); 38 C.F.R. § 3.105(a) (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

On May 29, 1985, VA received a signed statement from the 
veteran and an original application for disability 
compensation (VA Form 21-526), also signed by the veteran.  
The two items were date stamped at 9:12 a.m. and 9:13 a.m., 
respectively.  The veteran did not complete item 24 on the 
application form to identify the disabilities for which he 
sought compensation.  He apparently provided that information 
on the separate statement.  He did, at item 26, in the space 
provided, list the medical conditions for which he received 
treatment in service.

The RO adjudicated the May 1985 claim on June 21, 1985.  The 
rating decision reported the veteran's psychiatric treatment 
in service and referred to the letter attached to his 
application stating that it showed that he did not wish to 
claim service connection for depression, but that he did wish 
to claim service connection for other physical problems.  The 
RO adjudicated entitlement to service connection for two 
physical conditions, denying each.  The decision section of 
the rating action bears the notation that the two claimed 
physical conditions are not service connected.  It is silent 
as to any decision regarding service connection for a mental 
disorder.

By letter of June 28, 1985, the RO notified the veteran of 
the denial of service connection for the two claimed physical 
conditions.  The notice letter was silent as to a mental 
disorder.  The veteran did not initiate an appeal from the 
rating decision within one year after the date of the 
decision, and it became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(c) (2003).

At this time, the Board does not decide whether the veteran 
filed a claim of entitlement to service connection for a 
mental disorder in May 1985.  For purposes of determining 
whether there was CUE in the May 1985 rating decision 
regarding such a claim, the Board will assume that the May 
1985 application for disability compensation included a claim 
for service connection for a mental disorder.

The law provides that "The decision of a duly constituted 
rating agency . . . will be final and binding . . . as to 
conclusions based on evidence on file at that time . . . ."  
38 C.F.R. § 3.104(a) (2003).  The June 21, 1985, rating 
cannot be final or binding as to entitlement to service 
connection for a mental disorder, because it reached no 
conclusion based on evidence as to the veteran's entitlement 
to service connection for a mental disorder.

An RO decision that has become final generally may not be 
reversed or amended in the absence of CUE.  See 38 U.S.C.A. 
§ 5109A (West 2002).

Previous determinations which are final 
and binding, including decisions of 
service connection, degree of disability, 
age, marriage, relationship, service, 
dependency, line of duty, and other 
issues, will be accepted as correct in 
the absence of clear and unmistakable 
error.  Where evidence establishes such 
error, the prior decision will be 
reversed or amended.  For the purpose of 
authorizing benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.

38 C.F.R. § 3.105(a) (2003).

[The] Court [of Appeals for Veterans 
Claims] propounded a three-pronged test 
to determine whether CUE is present in a 
prior determination: (1) "[e]ither the 
correct facts, as they were known at the 
time, were not before the adjudicator 
(i.e., more than a simple disagreement as 
to how the facts were weighed or 
evaluated) or the statutory or regulatory 
provisions extant at the time were 
incorrectly applied, " (2) the error must 
be "undebatable" and of the sort "which, 
had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).  Only the record and law as of June 21, 1985, are at 
issue in deciding whether the rating decision of that date 
contained CUE.  The lay statements and other evidence the 
veteran submitted to prove there was CUE in June 1985 are not 
relevant to this issue and the Board will disregard them in 
making its determination on this issue.  

"In order for there to be a valid claim of [CUE], . . . 
[t]he claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated."  
Id. at 313.  Moreover, a CUE claim must identify the alleged 
error(s) with "some degree of specificity".  Crippen v. 
Brown, 9 Vet. App. 412, 420 (1996); see also Fugo v. Brown, 6 
Vet. App. 40, 44 (1993) ("to raise CUE there must be some 
degree of specificity as to what the alleged error is and 
. . . persuasive reasons must be given as to why the result 
would have been manifestly different" had the error not been 
made).

In this case, the appellant argues that it was a clear and 
unmistakable error to fail to adjudicate a pending claim for 
service connection for a mental disorder and a further CUE to 
fail to notify the claimant that VA had determined that he 
had withdrawn a claim for CUE.  Both arguments misconstrue 
what CUE is as a matter of law, as can be seen by juxtaposing 
the arguments with the statutory prerequisites and judicial 
definitions of CUE.

First, the June 1985 rating decision did not adjudicate 
entitlement to service connection for a mental disorder.  The 
claim was not finally adjudicated by that rating decision.  A 
finally adjudicated claim is an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
of disallowance, or by denial on appellate review, whichever 
is the earlier.  38 C.F.R. § 3.160(d) (2003).  Consequently, 
the rating decision was not final or binding as to such a 
claim.  38 C.F.R. § 3.105(a) (2003).  Whereas the claim was 
not finally adjudicated, and the June 1985 rating decision 
was not final and binding as to such a claim, the condition 
precedent for reversal or amendment due to CUE does not 
exist.  Id.

Understanding CUE as an error that would have manifestly and 
undebatably changed the result of the decision containing it 
had it not been made, there cannot have been a clearly and 
unmistakably erroneous denial of a claim without an 
adjudication of that claim.  Norris v. West, 12 Vet. App. 413 
(1999) (affirming Board decision that a rating action did not 
contain CUE because there was no final adverse RO decision 
that could be subject to a CUE attack) mot's for 
reconsideration and for a full Court decision denied, No. 97-
347 (U.S. Vet. App. July 29, 1999) (per curiam) 
(nonprecedential order), aff'd sub nom. Norris v. Gober, No. 
99-7198 (Fed. Cir. Aug. 21, 2000) (per curiam) (unpublished 
opinion).

Even if it could be said that the June 1985 rating decision 
"decided" not to adjudicate the claim, it cannot reasonably 
be argued that there would have been one or another result 
had the claim been adjudicated.  The service medical records 
before VA in June 1985 included a Navy medical board finding 
that mental illness existed prior to and was not aggravated 
by service.  Whereas there was adverse evidence of record in 
June 1985, it cannot be concluded that a specific result 
would have followed from the evidence undebatably.

In sum, the veteran has not raised a valid claim of CUE in 
the June 21, 1985, rating decision.  The relief the veteran 
seeks in this case is not authorized under 38 U.S.C.A. 
§ 5109A or under 38 C.F.R. § 3.105(a).  When a claimant seeks 
a benefit not provided by law, the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, the Board need not address the application of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), in this case.  The Court 
has held that these provisions do not apply to CUE claims.  
Huston v. Principi, 17 Vet. App. 195, 206 (2003).


ORDER

Entitlement to an earlier effective date of service 
connection for schizoaffective disorder based on CUE in a 
rating decision of June 21, 1985, is denied.


REMAND

As noted in the introduction, the instant appeal clearly 
raises the question of entitlement to an earlier effective 
date of service connection for a mental disorder based on the 
date of the claim.  See 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2003).

The Court has held that the VCAA, and specifically the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), apply in claims for an earlier effective date of 
benefits.  Huston v. Principi, 17 Vet. App. 195 (2003).  VA 
General Counsel has opined, "If, in response to notice of 
its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, . . ., [] section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003.

None of the criteria that permit VA to dispense with 5103(a) 
notice upon receipt of the veteran's claim for an earlier 
effective date exists in this case.  The underlying grant of 
service connection was in response to a claim of June 1998, 
prior to the enactment of the VCAA of 2000.  The veteran 
reached a schedular 100 percent rating in response to that 
claim in a rating decision of April 2000, which predated the 
VCAA.  The RO notified the veteran of the increase to a 100 
percent rating and of his right to appeal by letter of May 5, 
2000, which predated the VCAA.  There was no 5103(a) notice 
in the history of the veteran's claim to that point.

The veteran, through counsel, filed a claim for an earlier 
effective date on June 29, 2001, more than one year following 
the last prior rating action on the veteran's mental 
disorder.  The time to file a notice of disagreement with the 
April 2000 rating decision had lapsed.  38 U.S.C.A. 
§ 7105(b)(1) (West 2002); 38 C.F.R. § 20.302(a) (2003).  
Consequently, the June 2001 claim for an earlier effective 
date was discrete and did not arise in an NOD.

Absent any of the criteria VA General Counsel prescribed for 
not affording the veteran 5103(a) notice pertaining to his 
claim for an earlier effective date, the veteran must have 
such notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  The RO must convey (1) 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) the information and 
evidence that the VA will seek to 
provide; (3) the information and evidence 
that the claimant is expected to provide; 
and (4) notice that the claimant is to 
provide any evidence in his possession 
that pertains to the claim.  Duplicate 
copies of evidence currently in the file 
need not be submitted.  

2.  Readjudicate the claims for an 
earlier effective date of service 
connection for schizoaffective disorder 
based on the date of the claim.  If the 
claim is not allowed in full, provide the 
veteran and his attorney an appropriate 
statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



